Name: Commission Regulation (EC) No 933/2003 of 28 May 2003 amending Regulation (EC) No 1555/96 as regards the trigger levels for additional duties on apricots, lemons, plums, peaches and nectarines, pears and table grapes
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  EU finance;  trade
 Date Published: nan

 Avis juridique important|32003R0933Commission Regulation (EC) No 933/2003 of 28 May 2003 amending Regulation (EC) No 1555/96 as regards the trigger levels for additional duties on apricots, lemons, plums, peaches and nectarines, pears and table grapes Official Journal L 133 , 29/05/2003 P. 0040 - 0041Commission Regulation (EC) No 933/2003of 28 May 2003amending Regulation (EC) No 1555/96 as regards the trigger levels for additional duties on apricots, lemons, plums, peaches and nectarines, pears and table grapesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular Article 33(4) thereof,Whereas:(1) Commission Regulation (EC) No 1555/96 of 30 July 1996 on rules of application for additional import duties on fruit and vegetables(3), as last amended by Regulation (EC) No 741/2003(4), provides for surveillance of imports of the products listed in the Annex thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(5), as last amended by Regulation (EC) No 444/2002(6).(2) For the purposes of Article 5(4) of the Agreement on Agriculture(7) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2000, 2001 and 2002, the trigger levels for additional duties on apricots, lemons, plums, peaches and nectarines, pears and table grapes should be adjusted.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1555/96 is hereby replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 193, 3.8.1996, p. 1.(4) OJ L 106, 29.4.2003, p. 14.(5) OJ L 253, 11.10.1993, p. 1.(6) OJ L 68, 12.3.2002, p. 11.(7) OJ L 336, 23.12.1994, p. 22.ANNEX"ANNEXWithout prejudice to the rules governing the interpretation of the combined nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Where "ex" appears before the CN code, the scope of the additional duties is determined both by the scope of the CN code and by the corresponding trigger period.>TABLE>"